EXAMINER’S AMENDMENT
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Foreign Priority
 Acknowledgment is made of applicant' s claim for foreign priority based on Italian Application No. 402021000000782 filed on March 19, 2021. It is noted however, that there is an outstanding notice of “Improper Submission of Request to Retrieve Electronic Priority Application Under 37 CFR 1.55(d)” that was mailed January 20, 2022.
Accordingly, there is no corresponding certified copy of Italian Application No. 402021000000782 as required by 37 CFR 1.55. 
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
Attention is directed to the “Improper Submission of Request to Retrieve Electronic Priority Application Under 37 CFR 1.55(d)”  mailed January 20, 2022 which states:

“Questions about the contents of this notice and the
requirements it sets forth should be directed to the Office
of Data Management, Application Assistance Unit, at
(571) 272-4000 or (571) 272-4200 or 1-888-786-0101.

Additional information may be found on the Electronic Priority Document Exchange (PDX) Program Website. https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx  
Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


Specification
The broken line statement in the specification is objected to for nor clearly identifying what the broken lines illustrate. The words "illustrative purposes" are insufficiently specific in describing the purpose of the broken lines, as the entire drawing disclosure is for illustrative purposes (see MPEP 1503.02, subsection III and In re Blum, 374 F.2d 904, 153 USPO 177 (CCPA 1967.))
Accordingly, for clarity in defining the purpose of the broken lines, the statement has been amended to read as follows:

-- The broken lines shown in the drawings illustrate environmental structure and form no part of the claimed design.--




Claim
For proper grammatical form, the word --a-- has been inserted before the word “chandelier” in the formal claim.




Contact Information
Inquiries concerning this communication should be directed to Clare Heflin at 571-272-2604. Questions regarding administrative matters should be directed to a USPTO Customer Service Representative or by accessing the automated information system, at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Information regarding the status of an application may be obtained from the Patent -Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Please direct questions about the Private PAIR system to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
The examiner can normally be reached between 8:30am and 4:30pm, Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, George Bugg can be reached at (571) 272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




	
	/Clare E Heflin/            Primary Examiner, Art Unit 2911